UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6759


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALEXANDER MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge.  (1:11-cr-00348-LO-1; 1:12-cv-00132-LO; 1:11-cr-00087-LO-
1)


Submitted:   September 30, 2013           Decided:   October 8, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alexander Matthews, Appellant Pro Se. Ryan Scott Faulconer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alexander        Matthews     seeks     to     appeal    the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard      by       demonstrating     that

reasonable       jurists     would    find     that      the     district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural       grounds,       the    prisoner        must

demonstrate      both    that   the     dispositive        procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Matthews has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny Matthews’ motions for bail, to certify a question to

state court, to introduce district court plain error, to correct

a clerical error, and all other outstanding motions.                         We deny

                                          2
Matthews   authorization     to   proceed     in    forma    pauperis.      We

dispense   with     oral   argument   because       the    facts   and   legal

contentions   are   adequately    presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                      3